71 So.3d 294 (2011)
Peterson M. YOKUM, Polly Elizabeth Anderson, Vieux Carre Property Owners, Residents & Associates, Inc., and French Quarter Citizens for the Preservation of Residential Quality.
v.
NICHOLAS S. KARNO II, INC. d/b/a Old Opera House; Karno Companies, Inc.; James River Insurance Company; TUV Insurance Company; Mintz & Mintz Realty, LLC; 544 Funky, LLC d/b/a Funky 544 Rhythm and Blues Café Anna Medo; Jude Marullo; and XYZ Insurance Company.
No. 2011-C-1788.
Supreme Court of Louisiana.
September 30, 2011.
Denied.